             Case 3:20-cv-07811-RS Document 42 Filed 01/25/21 Page 1 of 5




 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   4695 MacArthur Ct., Suite 1100
     Newport Beach, CA 92660
 3   (213) 335-3935 | YMA@LawAlm.com

 4   Attorney for Claimant Roman Hossain

 5
 6                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
     UNITED STATES OF AMERICA,                        Case No. CV 20-7811 RS
 9
                  Plaintiff,                          HON. RICHARD SEEBORG
10                                                    United States District Judge
                         v.                           Courtroom 3
11
     Approximately 69,370 Bitcoin (BTC),              VERIFIED CLAIM AND STATEMENT
12   Bitcoin) Gold (BTG), Bitcoin SV (BSV),           OF INTEREST PURSUANT TO 18
     and Bitcoin) Cash (BCH) seized from              U.S.C. § 983(a)(4)(A) & (d), and RULES
13   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8H                  C(6)(a) & G(5)(a) OF THE
     bhx,                                             SUPPLEMENTAL RULES FOR
14                                                    ADMIRALTY OR MARITIME CLAIMS
                  Defendants,                         AND ASSET FORFEITURE ACTIONS
15
16 ROMAN HOSSAIN,                                     Case Filed: November 5, 2020
                                                      FAC Filed: November 20, 2020
17                Claimant.                           Trial Date: TBD

18
19
            PURSUANT TO Title 18, United States Code, sections 983(a)(4)(A) & (d), and
20
     Rules C(6)(a) & (G)(5)(a) of the Supplemental Rules for Admiralty or Maritime Claims
21
     and Asset Forfeiture, Claimant Roman Hossain (“Claimant”), by and through his counsel
22
     of record, Yasin M. Almadani, hereby files this verified claim and statement of interest,
23
     making a claim to 245.92 BTC (and all associated past and future BTC forks, including
24
     but not limited to BTG, BSV, BCH, etc.) on the following basis:
25
            1.     I, Roman Hossain, am a resident of California, and am the original, rightful,
26
     and innocent owner of at least 245.92 of the 69,370 Bitcoin (“BTC”) seized by the
27
     government from Blockchain address 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (the
28
                                                  1
     Verified Claim and Statement of Interest                          CV 20-7811-RS
             Case 3:20-cv-07811-RS Document 42 Filed 01/25/21 Page 2 of 5




 1   “1HQ3” wallet) that is the subject of this forfeiture action.

 2          2.     The BTC belonging to me was held by me at the Mt. Gox Exchange, from

 3   where it was stolen by hackers and transferred to Silk Road, and stolen again and

 4   transferred to the 1HQ3 wallet, from which it was seized by the government.

 5          3.     The Mt. Gox Exchange website was a website on the worldwide web on

 6   which the public could openly and legitimately purchase BTC. Many people did so for

 7   investment purposes hoping for appreciation over time.

 8          4.     On or before March 1, 2012, I opened an account on the Mt. Gox Exchange

 9   and deposited $2,475 USD to purchase BTC with the hope that my BTC investment

10   would appreciate over time. I thereafter openly and legitimately purchased BTC on the

11   Mt. Gox Exchange for investment purposes, and for no unlawful purpose. During this

12   time, I graduated from the University of California, Irvine, Paul Merage School of

13   Business with an MBA and was awaiting matriculation to law school.

14          5.     My Mt. Gox account balance at the time hackers were stealing BTC from Mt.

15   Gox was 245.98124 BTC, and at least 245.92 BTC was stolen from me.

16          6.     Based on information and belief, between 2011 and 2014, the Mt. Gox

17   Exchange experienced several hacks, which resulted in the theft of significant BTC that

18   ended up in Silk Road, from where it was stolen again and transferred to the 1HQ3 wallet

19   as follows: Between May 5, 2012 and April 9, 2013, BTC wallets with Blockchain

20   addresses 1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN (the “1BB wallet”) and

21   1BADznNF3W1gi47R65MQs754KB7zTaGuYZ (the “1BAD wallet”) received

22   approximately 47,599 BTC and 22,813 BTC, respectively, stolen from Silk Road (see First

23   Am Compl. ¶¶ 15-16); these transfers contained mostly, if not entirely, the BTC that was

24   stolen from Mt. Gox Exchange by hackers, including my BTC. On April 9, 2013, the stolen

25   BTC was transferred from the 1BB and 1 BAD wallets to the 1HQ3 wallet from which it

26   was seized by the government and is the subject of this forfeiture action. (Id. at ¶¶ 18-19,

27   23.) The BTC in the government’s possession thus contains the BTC that was stolen from

28
                                                   2
     Verified Claim and Statement of Interest                         CV 20-7811-RS
             Case 3:20-cv-07811-RS Document 42 Filed 01/25/21 Page 3 of 5




 1   me, a fact that Mt. Gox actively concealed from me, as explained further below.

 2          7.     Between 2011 and 2014, Mt. Gox was actively concealing the fact that its

 3   accounts were being hacked and customers’ BTC was being stolen and placed into Silk

 4   Road. In other words, Mt. Gox ledgers were not accurate, and customers were being

 5   deceived with ledgers showing BTC that had been stolen and was gone. Indeed, Mark

 6   Marie Robert Karpelès, the former CEO of Mt. Gox Exchange, was prosecuted and found

 7   guilty by the Tokyo District Court of falsifying data to inflate Mt. Gox’s holdings by $33.5

 8   million to its account holders. The Japanese court found that Karpelès had inflicted

 9   massive harm to the trust of his users.

10          8.     Any usage or transfer of the BTC that was stolen from me by hackers was

11   done without my knowledge or consent.

12          9.     Of the BTC that this the subject of this forfeiture action, I am an innocent

13   owner of at least 245.92 BTC (and all associated past and future BTC forks, including but

14   not limited to BTG, BSV, BCH, etc.), and my interest predates and supersedes the

15   government’s forfeiture claim.

16          10.    Based on the foregoing, the 245.92 BTC that is the subject of this claim

17   should not be forfeited but returned to me.

18
19    Dated: January 25, 2021                   Respectfully submitted,

20                                              ALMADANI LAW

21
                                                /s/ Yasin M. Almadani
22                                              YASIN M. ALMADANI

23                                              Attorneys for Plaintiffs

24
25
26
27
28
                                                   3
     Verified Claim and Statement of Interest                          CV 20-7811-RS
          Case 3:20-cv-07811-RS Document 42 Filed 01/25/21 Page 4 of 5
                                                                                            £9




                                      M       A       M
          I, Roman Hossain, hereby declare under penalty of perjury under the laws of the
United States that the foregoing is true and correct to t      st of my knowledge and
belief.
Dated: January 25, 2021




Represented by:

Dated: January 25, 2021                      ALMADANI LAW
                                              / s / Yasin M Almadani
                                             YASIN M. ALMADANI
                                            Attorneys for Claimants




Verified Claim and Statement of Interest                          CV 20- 781I -RS
             Case 3:20-cv-07811-RS Document 42 Filed 01/25/21 Page 5 of 5




 1
                                   CERTIFICATE OF SERVICE
 2
            I, Yasin M. Almadani, hereby certify that I have electronically filed the above-
 3
     captioned document with the Clerk of the Court using the CM/ECF system, which will
 4
     automatically send an e-mail notification of such filing to all counsel of record.
 5
            I declare under penalty of perjury under the laws of the United States that the
 6
     foregoing is true and correct.
 7
 8   Dated: January 25, 2021                     Respectfully submitted,
 9                                               ALMADANI LAW
10                                                /s/ Yasin M. Almadani
                                                 YASIN M. ALMADANI
11
                                                 Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Verified Claim and Statement of Interest                          CV 20-7811-RS
